Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to applicant's Arguments/Remarks filed 12/16/2021. Claims 1, 2, 4-9, 11-14, 16, 17, 20-25 are pending, and claims 3, 10, 15, 18 and 19 are previously canceled.   

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11-14, 16, 17, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 2, 4-9, 11, 14, 16, 17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penafiel (U.S. Patent Pub. # US 2013/0303092 A1) in view of Fathollahi (U.S. Patent Pub. # US 2013/0314030 A1).
Regarding claim 1, Penafiel discloses a case (paragraph 0038, a holder or jacket for a cell phone) comprising: a) a base (a portion of the holder in which the cell phone is placed); c) a coil for generation of a remedial signal which is configured to reduce or eliminate a potentially harmful radiation emitted by a mobile communication device (abstract, paragraphs 0010, 0012, 0015-0016, 0020, 0046 and claim 19; “a coil for generating the remedial signal field.”), wherein the coil is embedded within the case 
Penafiel does not explicitly disclose the case (the holder) comprising: b) a plurality of side walls circumferentially extending from a perimeter of the base and define a trough and wherein the case is adapted to enclose the mobile communication device with the base and the plurality of side walls while leaving a surface of the mobile communication device exposed; and wherein the case is adapted to be removably attached to the mobile communication device. 
Fathollahi  discloses a case (figures 1 and 6A-6D, a case 10 for mobile device) comprising: a) a base (figures1 and 6A-6D, a base portion 20)  ; b) a plurality of side 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the case (holder) of Penafiel in view of the teachings of Fathollahi, such that the case (holder) for mobile device comprising: a) a base; b) a plurality of side walls circumferentially extending from a perimeter of the base and define a trough and wherein the case is adapted to enclose the mobile communication device with the base and the plurality of side walls while leaving a surface of the mobile communication device exposed; and wherein the case is adapted to be removably attached to the mobile communication device in order to secure and protect a mobile device as taught by Fathollahi (paragraph 0008).

Regarding claim 2, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel discloses wherein the case includes the antenna which is used for detection of the potentially harmful radiation emitted by the mobile communication device (figures 1 and 6-7, RF detection 20 include an antenna and claim 8; Abstract, paragraphs 0011-0012, 0015, 0037, 0038 and 0042-0043, “…an antenna for sensing RF transmissions”); 

Regarding claim 4, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel discloses wherein the case includes a data module for capturing data (paragraph 0050).  

Regarding claim 5, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel discloses wherein the case includes a battery or an additional battery and is configured to provide additional power to the mobile communication device (paragraph 0044,” …power source is the cell phone battery cell but another power source, for instance, an auxiliary battery, could also be used.”)

Regarding claim 6, Penafiel in view of Fathollahi discloses the apparatus of claim 5. Penafiel does not explicitly disclose wherein the case includes an indicator device.  
Fathollahi discloses the case includes an indicator device (paragraphs 0048 and 0055).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indicator device in the mobile case (holder) of Fathollahi in to the mobile case (holder) of Penafiel in order to provide visual indication to a user the state of battery charging level (Fathollahi, paragraph 0055).

Regarding claim 7, Penafiel in view of Fathollahi discloses the apparatus of claim 6. As indicated claim 6 above, Fathollahi discloses wherein the indicator device is an LED (paragraphs 0048 and 0055).   

Regarding claim 8, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel discloses wherein the mobile communication device is a portable telephone (paragraph 0038, a cell phone).  

Regarding claim 9, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel discloses wherein the mobile communication device is a portable telephone, and the portable telephone is located within the case (paragraph 0038, a holder or jacket for the cell phone).  

Regarding claim 11, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel discloses wherein the coil is affixed in interior of the case (paragraphs 0012 and 0038, the coil is placed in a holder or jacket for the cell phone).

Regarding claim 14, Penafiel in view of Fathollahi discloses the apparatus of claim 6. As indicated claim 6 above, Fathollahi discloses wherein the indicator device is located in one of the side walls of the plurality of side walls (figure 1, LED lights 2030; paragraphs 0055).  

antenna, which has been suitably configured to detect the particular radiation which is emitted by the electronic device”); d) a coil which generates a remedial signal which is configured to reduce or eliminate the potentially harmful radiation emitted by the mobile communication device (abstract, paragraphs 0010, 0012, 0015-0016, 0020, 0046 and claim 19; “a coil for generating the remedial signal field.”), and wherein the coil is embedded within the case (see figure 5, the remedial device with coil 6; paragraph 0038, “..the remedial device is can be  placed  in a holder or jacket for the cell phone.”); e) a microcontroller (figures 1, 6 and 7, a microcontroller or Remedial Signal Control Module; paragraphs 0019, 0045-0046) configured to manage operation of the case (paragraphs 0019, 0038, 0045 and 0050; the microcontroller( i.e., Remedial Signal Control Module 26) configured to manage/control operations of the remedial signal within the case(holder)), wherein the microcontroller is  in electrical communication with the coil and the antenna (paragraphs 0045-0046 and 0050), and wherein the microcontroller is configured to turn the remedial signal on when the potentially harmful radiation is detected by the antenna and off when the potentially harmful radiation is no longer emitted (paragraphs 0035 and 0045-46 , “…sensor and detection means detects/sense  potentially harmful radiation by cellphone  and when the potentially harmful radiation is no longer being generated and deactivates the antenna, which has been suitably configured to detect the particular radiation which is emitted by the electronic device and which is considered to be potentially harmful.”  The antenna is adapted to connect to one or more ports of the mobile communication device), and wherein the one or more connectors are in electrical communication with the microcontroller (paragraphs 0037-0038 and 0050); wherein the microcontroller is configured to be in communication with the mobile communication device via the one or more connectors and the one or more ports (paragraphs 0042 and 0049-0050, “…. the signal analysis or processing module 96 is more easily implemented using a microprocessor loaded with a software program that identifies whether a signal sensed by the antenna is a voice or data transmission and the type of the transmission protocol.” The microcontroller is configured to be in communication with the antenna of mobile communication device) and the one or more ports (i.e., the antenna of the remedial device).
Penafiel does not explicitly disclose the case (the holder) comprising: a plurality of side walls circumferentially extending from a perimeter of the base to form a trough; and wherein the one or more ports include a power port of the mobile communication device; wherein the case is adapted to receive the mobile communication device therein such that the mobile communication device is located within the trough, enclosed by the plurality of side walls, and has a surface exposed; and  wherein the case is adapted to be removably attached to the mobile communication device. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the case (holder) of Penafiel in view of the teachings of Fathollahi, such that the case (holder) for mobile device comprising: a) a base; b) a plurality of side walls circumferentially extending from a perimeter of the base and define a trough and wherein the case is adapted to enclose the mobile communication device with the base and the plurality of side walls while leaving a surface of the mobile communication device exposed; and wherein the case is adapted to be removably attached to the mobile communication device in order to secure and protect a mobile device as taught by Fathollahi (paragraph 0008).



Regarding claim 20, Penafiel in view of Fathollahi discloses the apparatus of claim 16. Penafiel does not explicitly disclose wherein the case includes one or more indicators located in one of the side walls wherein the case includes an indicator device.  
Fathollahi discloses the case includes one or more indicators located in one of the side walls (figure 1, LED lights 2030; paragraphs 0048 and 0055).    

Regarding claim 21, Penafiel in view of Fathollahi discloses the apparatus of claim 1.  Penafiel discloses wherein the case includes one or more connectors configured to connect to one or more ports of the mobile communication device; and wherein the one or more connectors are in communication with the microcontroller and the coil (paragraphs 0042 and 0049-0050).

Regarding claim 22, Penafiel in view of Fathollahi discloses the apparatus of claim 21. Penafiel discloses wherein the microcontroller is configured to be in communication with the mobile communication device via the one or more connectors and the one or more ports (paragraphs 0042 and 0049-0050).  


 Fathollahi discloses wherein the one or more ports includes a lightning connector, a USB port, an audio jack, a charging port, or a combination thereof (paragraphs 0040 and 0071).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more ports includes a lightning connector, a USB port, an audio jack, a charging port, or a combination of Fathollahi in the mobile case (holder) of Fathollahi in to the mobile case (holder) of Penafiel in order to allow ta user to connect the mobile case(holder) to other device.

Regarding claim 24, Penafiel in view of Fathollahi discloses the apparatus of claim 1. Penafiel does not discloses wherein one or more of the side walls of the case include one or more through holes: and wherein the one or more through holes are adapted to align with one or more buttons of the mobile communication device.  
Fathollahi discloses one or more of the side walls of the case include one or more through holes: and wherein the one or more through holes are adapted to align with one or more buttons of the mobile communication device (paragraph 0031, buttons through apertures).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more through holes of Fathollahi in the mobile case (holder) of Fathollahi in to the mobile case (holder) of 

Regarding claim 25, Penafiel in view of Fathollahi discloses the apparatus of claim 16. Penafiel does not disclose wherein the one or more ports includes a lightning connector. USB port. audio jack. or a combination thereof.
	Fathollahi discloses one or more ports includes a lightning connector. USB port. audio jack. or a combination thereof (paragraphs 0040 and 0071).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more ports includes a lightning connector, a USB port, an audio jack, a charging port, or a combination of Fathollahi in the mobile case (holder) of Fathollahi in to the mobile case (holder) of Penafiel in order to allow ta user to connect the mobile case (holder) to other device.

4.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penafiel (U.S. Patent Pub. # US 2013/0303092 A1) in view of Fathollahi (U.S. Patent Pub. # US 2013/0314030 A1) further in view of Ellenburg et al (U.S. Patent Pub. # US 2014/0116895 A1).
Regarding claim 12, Penafiel in view of Fathollahi discloses the apparatus of claim 11. Fathollahi discloses wherein the case is able to opened to allow insertion of the mobile communication device (paragraphs 0031 and 0078).
 Penafiel in view of Fathollahi does not explicitly disclose the case includes a flexible hinge in the base and wherein the flexible hinge is formed as a transverse 
Ellenburg et al discloses a flexible hinge connects a front portion of an electronic device case to the back portion of the electronic device case (figures 13-17, hinge 226), wherein the flexible hinge is formed as a transverse flexible hinge in the base which divides the trough into a first section and second section such that the first section can be displaced to allow for insertion of the mobile communication device into the second section (paragraph 0121).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible hinge in an electronic device case of Ellenburg et al in to the electronic device case of Penafiel in view of Fathollahi in order to allow the electronic device to be removed or inserted more easily as taught by Ellenburg et al (paragraphs 0096 and 0099).

Regarding claim 13, Penafiel in view of Fathollahi and Ellenburg et al discloses the apparatus of claim 12. Penafiel discloses wherein the coil is located in the base (paragraph 0038). As indicate claim 12, above, Ellenburg et al discloses the flexible hinge and one of the side walls (paragraph 0121). it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to place the coil in the base between the flexible hinge and one of the side walls by design preference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent